DETAILED ACTION
Response to Amendment
Claims 4, 6-7, 9, 14, 19-21, 28-31 are cancelled. 
Claims 3, 5, 10, 12-13, 15-18, 22-24, and 26 are amended. 
Claims 1-3, 5, 8, 10-13, 15-18, 22-27 and 32 are pending. 

Allowable Subject Matter
Claims 1-3, 5, 8, 10-13, 15-18, 22-27 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious the specific combination of  an emission channel mount having mounted thereto input ends of an array of emission fiber channels; a beam steering device configured to scan a light beam from a light source…a first photodetector arranged to detect the backscattered light beams that propagated through the array of first collection fiber channels for sensing a property with respect to the corresponding scenes associated with the plurality of sensor portions; and a fiber channel hub configured for the array of emission fiber channels and the array of first collection fiber channels to pass through, wherein a length of the array of first collection fiber channels located between the fiber channel hub and the first photodetector is bundled to form a first collection fiber channel bundle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645


/JAMES R HULKA/Primary Examiner, Art Unit 3645